DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election
Group I is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 8/23/2022.
Drawings
The drawing disclosure is objected to for the following reasons:
The disclosure does not clarify if the zipper is claimed. The zipper is described in the specification as being in broken lines and forming no part of the claim.  However, drawing figures 2.1, 2.3, and 2.8 may show portions of the zipper in solid line. Further, these figures do not show the same portions of the zipper in solid line. For example, the solid line segments of the zipper track in 2.1 and 2.3 are not consistent in position or number with the solid line segments in 2.8. As a result, it is not clear what portions of the zipper track, if any, are claimed.  See below.

    PNG
    media_image1.png
    802
    900
    media_image1.png
    Greyscale

In order to correct this, you may clearly place the entire zipper track in evenly spaced and dashed broken lines. On the alternative, if you intend to claim a portion of the zipper track, you may amend figures 2.1, 2.3 and 2.8 to consistently show the solid line claimed zipper. The number of solid lines and the position of the solid lines must be consistent between these views.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Claim Rejection - 35 USC § 102
Applicants have defined the scope of their claim to include less than the entire article, i.e. portions of the backpack are not included.  The practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of applying a similar scope to cited prior art, regardless of any additional features disclosed in the reference.  Therefore, applicants cannot rely on the presence or absence of pockets, zippers, straps and buckles to negate a reference. 
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crupon “Sustainable Black Rucksack Backpack,” hereafter Crupon, (ETSY 5/2020) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of Crupon is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  
Under this standard, the appearance of Crupon is substantially the same as that of the claimed design. That is, the appearance of the claimed backpack is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Crupon. 
If any attempt to overcome the rejection with the filing of an affidavit under 37 CFR 1.130(a), the affidavit should include an unequivocal statement that the inventor herein is the inventor of the design shown in the reference, and provide an explanation of how the design was obtained from the inventor by the publisher of the reference.

    PNG
    media_image2.png
    625
    1074
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    702
    1061
    media_image3.png
    Greyscale

Claim Rejection 35 U.S.C. § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is rejected under 35 U.S.C. 103 as being unpatentable over Crupon (ETSY 5/2020) in view of JNB Basic Patent Foldover Clutch (Amazon, 4/2019) hereafter JNB. Although the claimed design may not be identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the claimed design and the prior art would make the claim as a whole obvious to a designer having ordinary skill in that art before the effective filing date of the claimed design.
The Crupon has an overall appearance basically the same as the claimed design. Both designs show:
A. Two rectangular front and back panels of the same size and basically the same propotions.
B. Thin material allows for a slender fold along the top edge extending over the front panel.
C. The sides are shaped like long triangles with a wider bottom and becoming more slender at the top.
D. Inset inner top edges that when folded face the bottom of the bag and would conceal the presence of a zipper
E. Seamless flat side panel 
F. Rectangular bottoms of similar proportions
G. Tops that are of equal length as the bottom edge and have a singular opening running the length of the top edge.

    PNG
    media_image4.png
    630
    1155
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1005
    1060
    media_image5.png
    Greyscale

 However, the differences being the fold location on the present design is lower than what is shown in the Crupon. The inset inner top edge is slightly deeper in the present design. The JNB bag teaches that a fold position may be lower. It also teaches that the inner edge of the inside of the bag prior, may be deeper to conceal a closure mechanism.

    PNG
    media_image6.png
    951
    1160
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the Crupon by folding the bag at a lower point and making a deeper inner top edge to further inset the zipper as taught by the JNB.
These teachings, resulting in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction. 
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
The examiner considers the prior art to be analogous prior art because all references are soft carriers to transport items.
Any difference in materials of manufacture between the present application and the prior art are not differences of design. Ace Fastener Corp. v. U.S. 125 USPQ 143 (1960). 
Conclusion
The claim stands rejected under 35 U.S.C. §102 and 35 U.S.C. § 103.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915